Title: From Thomas Jefferson to Christopher Greenup, 3 May 1807
From: Jefferson, Thomas
To: Greenup, Christopher


                        
                            Sir
                            
                            Monticello May 3. 07.
                        
                        Having occasion to address a letter to mr Richard Cocke, a gentleman of the law in Kentucky, which it is
                            important he should recieve safely, and with as little delay as possible, & doing it from this place where I have not
                            the papers which would inform me of his residence, I have taken the liberty of putting the letter under your cover. I have
                            therefore to request that you will be so kind as to direct it by post, or other safe conveyance, to his residence, which
                            if not known to you, I presume can readily be learnt, and that you will ascribe the liberty I take of troubling you with
                            it to the accidental necessity of my situation. I salute you with great respect & esteem
                        
                            Th: Jefferson
                            
                        
                    